Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claim 2 is cancelled.
Claims 1 and 3-20 are pending.
DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a process (claims 1 and 3-11), machine (claims 12-20).  Accordingly, claims 1-20 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that 
Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:
A computer-implemented method for improving medical coding efficiency of a patient record, the method comprising: 
-receiving, by an assigning module executed by one or more computer processors, input corresponding to a partial medical code; 
-determining, in real-time by the assigning module, a list of possible diagnoses based on the partial medical code; 
-receiving, by the assigning module, a selection of a diagnosis from the determined list of possible diagnoses; 
-determining, in real-time by the assigning module, one or more initial medical group codes based on the received selection of a diagnosis; 
-automatically determining, by the assigning module, a first health care classification system to assign to the one or more initial medical group codes; 
-displaying, by a displaying module executed by the one or more computer processors that controls a user interface, a coding summary of the one or more initial medical group codes; and 
-while the coding summary is displayed: 
-receiving, by the one or more computer processors, additional input; 
determining, by an analyzing module executed by the one or more computer processors and in real-time, whether the additional input affects one or more aspects of the coding summary; 
-upon determining in real-time that the additional input affects one or more aspects of the coding summary, determining, by the assigning module one or more alternative medical group codes pertaining to one or more other health care classification systems which differ from the first health care classification system; and 
-displaying, in real-time by the display module, updated summary information in the user interface that includes the one or more alternative medical group codes adjacent to the information related to the one or more initial medical group codes, wherein the real-time determination and display of the updated summary information includes only those aspects of the coding summary that are determined to be affected by the additional input.
	Examiner states submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because determination of initial or alternative group codes based on diagnosis and additional input are processes a doctor would go through to code for a diagnosis (i.e. managing personal behavior).  For instance, physicians or other medical professionals that have been working with patients for many years including medical coding for diagnosis know the mental process to follow when coding a patient’s diagnosis.
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because determination of coding based on a diagnosis, and determining if additional input affects the medical coding can all be performed in the human mind.  

	Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether
the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP
§$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond
the abstract idea integrate the exception into a practical application in a manner that imposes a
meaningful limit on the judicial exception.  The courts have indicated that additional elements
merely using a computer to implement an abstract idea, adding insignificant extra solution
activity, or generally linking use of a judicial exception to a particular technological environment
or field of use do not integrate a judicial exception into a “practical application.” MPEP
§2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract
idea recited in the claim are as follows (where the bolded portions are the “additional
limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A computer-implemented method for improving medical coding efficiency of a patient record, the method comprising: 
-receiving, by an assigning module executed by one or more computer processors, input corresponding to a partial medical code (extra-solution activity as noted below, see MPEP 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP 2106.05(d)(II)); 
determining, in real-time by the assigning module (using computers as mere tools to perform the abstract idea as noted below, see MPEP 2106.05(f)), a list of possible diagnoses based on the partial medical code; 
-receiving, by the assigning module, a selection of a diagnosis from the determined list of possible diagnoses (extra-solution activity as noted below, see MPEP 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP 2106.05(d)(II)); 
-determining, in real-time by the assigning module (using computers as mere tools to perform the abstract idea as noted below, see MPEP 2106.05(f); para. 62 of the specification), one or more initial medical group codes based on the received selection of a diagnosis; 
-automatically determining, by the assigning module (using computers as mere tools to perform the abstract idea as noted below, see MPEP 2106.05(f)), a first health care classification system to assign to the one or more initial medical group codes; 
-displaying, by a displaying module executed by the one or more computer processors that controls a user interface, a coding summary of the one or more initial medical group codes (using computers as mere tools to perform the abstract idea as noted below, see MPEP 2106.05(f)); and 
-while the coding summary is displayed (using computers as mere tools to perform the abstract idea as noted below, see MPEP 2106.05(f)): 
-receiving, by the one or more computer processors, additional input (extra-solution activity as noted below, see MPEP 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP 2106.05(d)(II)); 
-determining, by an analyzing module executed by the one or more computer processors and in real-time (using computers as mere tools to perform the abstract idea as noted below, see MPEP 2106.05(f); para. 62 of the specification), whether the additional input affects one or more aspects of the coding summary; 
-upon determining in real-time that the additional input affects one or more aspects of the coding summary, determining, by the assigning module (using computers as mere tools to perform the abstract idea as noted below, see MPEP 2106.05(f); para. 62 of the specification) one or more alternative medical group codes pertaining to one or more other health care classification systems which differ from the first health care classification system; and 
-displaying, in real-time by the display module, updated summary information in the user interface (using computers as mere tools to perform the abstract idea as noted below, see MPEP 2106.05(f)) that includes the one or more alternative medical group codes adjacent to the information related to the one or more initial medical group codes (mere field of use limitation as noted below, see MPEP 2106.05(h)), wherein the real-time determination and display of the updated summary information (using computers as mere tools to perform the abstract idea as noted below, see MPEP 2106.05(f)) includes only those aspects of the coding summary that are determined to be affected by the additional input (mere field of use limitation as noted below, see MPEP 2106.05(h)).

	For the following reasons, the Examiner submits that the above-identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
	Regarding the additional limitations of the processor, memory in electronic communication, and instructions executable by the processor (claim 12), the Examiner submits that these limitations amount to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (para. 28 of the specification) (see MPEP 2106.05(f)).
	Regarding the additional limitation of “receiving…by the assigning module…input,” the Examiner submits that these limitations merely adds insignificant extra-solution activity (i.e. data gathering) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (para. 62 of the specification; modules implemented on a computing system) (see MPEP 2106.05(g)).
	Regarding the limitation of “receiving, by the assigning module, a selection of a diagnosis,” the Examiner submits that these limitations merely adds insignificant extra-solution activity (i.e. data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP 2106.05(g)).
	Regarding the limitation of “displaying, by a displaying module…a coding summary,” the Examiner submits that the limitation amounts to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (para. 28 of the specification) (see MPEP 2106.05(f)).

	Regarding the limitation of “displaying…by the display module, updated summary information in the user interface,” the Examiner submits that the limitation amounts to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (para. 28 of the specification) (see MPEP 2106.05(f)).
	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).

1 do not recite additional elements that integrate the judicial exception into a practical
application. Accordingly, representative independent claim 12 and analogous independent claim
1 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the
abstract idea into a practical application as set forth below:
Claims 3-6 and 14-16: These claims specify the updating of the coding summary with specificity of the adjacent information which does not more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claims 7 and 17: This claim specifying receiving a request to display the patient report which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claims 8 and 18: This claim specifying assigning group codes to the patient record and determining alternative medical group code is a mental process and generally links use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claims 9 and 19: This claim specifying displaying…information…adjacent to information related” uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claims 10-11 and 20: These claims specifying the health care classification system and types of procedures generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).

Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims 8 and 12 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving a partial medical code, displaying a coding summary, receiving additional inputs e.g., receiving or transmitting Symantec, MPEP 2106.05(d)(II)(i); determining a list of possible diagnoses; determining initial medical group codes based on selection of a diagnosis, determining a first health care classification system, determining alternative medical group codes, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3-11 and 13-20, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2-3, 6-7, 9, 13-14, 17, 19, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 4, 15, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); 5, 16, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 3, 6, 8, 10-11, 13-14, 18, 20 e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1 and 3-20
are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant's arguments filed for claims 1 and 3-20 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant argues that the claims as amended are directed to an improved user interface.  Examiner states that the specification and the claim fails to show the improvement in the user interface, but shows using a generic computer with its generic capabilities of displaying information.  
Applicant argues that the amount of data that is processed by the claimed system makes it impracticable for the claims to be performed in the human mind; specifically given the large group of medical group code families.  While the claimed method purports to accelerate the process of processing large amount of data, the speed increase comes from the capabilities of a general-purpose computer, rather than the patented method itself.  See Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[The fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”).  Applicant is contending that a computer can analyze patient data faster than a human administrator (and therefore detect patient metrics, expected reimbursement, and quality outcomes more quickly), we do not necessarily disagree with this contention.  However, using a computer to perform a task “more quickly or more accurately” is not, in and of itself, a ticket into patent-eligible territory. (OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015).).
Applicant argues that similar to Core Wireless, the pending claims are directed to a specific manner of displaying a limited set of information to the user.  Core Wireless required “an application summary that can be reached directly from the menu,” specifying a particular Core Wireless further discloses an improved user interface for electronic devices, particularly those with small screens; teaching that the prior art interfaces had many deficits related to the efficient functioning of the computer.  Examiner is unable to find any support within the specification regarding the claimed improvement of a specific manner of displaying a limited set of information to a user.  Examiner states that the present specification 31 states it improves a user’s workflow by providing results in a timely manner, ensuing accuracy of hospital reimbursement, streamlining the user’s workflow, and improving user productivity, but these improvements are directed towards solving a business method problem rather than solving a technical problem.  Examiner fails to see the improvement within para. 31 or para. 46.
Applicant argues that the present invention solves the technical problem by providing efficient presentation and processing of medical data to improve user interfaces, similar to Example 42.  Examiner disagrees.  Example 42 provides an improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of 
	The alleged improvement that the Applicant touts does not concern an improvement to computer capabilities but instead relates to an alleged improvement in receiving and processing information for which a computer is used as a tool in its ordinary capacity.  Here, the Applicant is not trying to cure a shortcoming in existing computer technology.  The Applicant does not contend that it was necessary to develop innovative computer hardware/software in order to perform the steps recited in the claims.  For example, the Applicant does not contend that known memory systems, and/or microprocessors were incapable of processing appropriate medical codes in real-time.  Indeed, with the Applicant’s invention, the “module” responsible for the determining steps can be “any known” hardware, software, or combination thereof.” (Spec. 28)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626